Case 9:18-cv-80176-BB Document 510-9 Entered on FLSD Docket 05/18/2020 Page 1 of 2


                                                                       Page 1
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.:9:18-cv-80176-BB/BR

          ----------------------------------------
          IRA KLEIMAN, as the personal             )
          representative of the Estate of David    )
          Kleiman, and W&K Info Defense            )
          Research, LLC                            )
                              Plaintiffs,.         )
                                                   )
                  v.                               )
                                                   )
          CRAIG WRIGHT                             )
                              Defendant.           )
          ----------------------------------------

                             VIDEO-TAPED DEPOSITION OF

                                    DR. CRAIG WRIGHT

                                           on

                             Wednesday, March 18, 2020

                                  At the offices of:
                                     SCA Ontier
                                    Halton House
                                    20-23 Holborn
                                   London EC1N 3JD
                                   United Kingdom

          Taken by:
          AMY COLEY, Court Reporter
Case 9:18-cv-80176-BB Document 510-9 Entered on FLSD Docket 05/18/2020 Page 2 of 2


                                                                      Page 95
     1    BY MR. FREEDMAN:
     2               Q.      Was the Bitcoin exchange by which
     3    smart contracts would be connected an idea that
     4    you developed with Dave Kleiman?
     5               A.      No, no ideas that I discussed were
     6    developed when Mr. Kleiman was alive.
     7               Q.      Dr. Wright, I am going to share
     8    with you now what we have produced in this
     9    litigation as Kleiman 561744.           Do you see this
    10    e-mail on the screen?
    11             (Exhibit Kleiman 561744 referred to)
    12               A.      I see the e-mail on the screen.
    13               Q.      Is this an exchange of e-mails
    14    between you and Ira Kleiman?
    15               A.      No, because what you will notice is
    16    it says "sent from my HTC".          Since 2011 I have
    17    been using Samsung.        I have my records for my
    18    Samsung purchases, going right back to a Samsung
    19    3.    I have not used a HTC.        I believe the only
    20    person I know who used a HTC was Uyen and she was
    21    never authorised to send e-mails such as that from
    22    me.
    23               Q.      Is it your testimony that you did
    24    not send this e-mail?
    25               A.      I did not send that e-mail.          I did
